Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000890
                                                       13-JAN-2016
                                                       08:09 AM



                            SCWC-12-0000890

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                              MARK CHAR,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000890; CR. NO. 03-1-2555)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee’s Application for Writ of

Certiorari, filed on December 3, 2015, is hereby rejected.

           DATED:   Honolulu, Hawai#i, January 13, 2016.

Shawn A. Luiz                      /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson